Exhibit 10.7

 

May 16, 2018

 

Robert Loewen

 

Dear Mr. Loewen:

 

We are pleased to confirm the terms and conditions of your employment with
Wyndham Hotels & Resorts, Inc. (the “Company”) as Chief Operating Officer
effective as of June 1, 2018 (the “Effective Date”).  This position reports to
the Chief Executive Officer of the Company.

 

Your base salary, paid on a biweekly basis, will be $20,192.31, which equates to
an annualized base salary of $525,000, subject to annual review by the Company’s
Board of Directors’ Compensation Committee (the ‘Committee’) in its sole
discretion.

 

You will be eligible to participate in the Company’s annual incentive
compensation plan as in effect from time to time (the “AIP”), with a target
annual incentive compensation award opportunity equal to 75% of your eligible
base salary, and with your actual annual incentive compensation award (if any)
determined based upon the attainment of one or more performance goals
established by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”).  However, for the period of January 1, 2018
through the date immediately before the Effective Date (the “Pre-Spin Period”),
your annual incentive compensation award will be determined pursuant to the
guidelines provided under the Wyndham Worldwide Corporation 2018 AIP, and based
on your Pre-Spin annual incentive compensation target, as determined by the
Compensation Committee of the Board of Directors of Wyndham Worldwide
Corporation.  For the balance of 2018, your annual incentive compensation award
will be subject to the terms of the AIP and based upon your eligible base salary
during that period and your new incentive compensation target opportunity.  Your
annual incentive compensation award, including any annual incentive compensation
award for the Pre-Spin Period, (if any) will be paid to you at such time as
shall be determined by the Compensation Committee, but in no event later than
the last day of the calendar year immediately following the calendar year in
which such annual incentive compensation award is earned.

 

You will be eligible for executive perquisites, which currently include
Company-provided automobile and financial planning assistance; however, our
program is subject to change from time to time.  In accordance with our
reimbursement policy, as the same may be amended from time to time, the Company
will reimburse all taxable business expenses to you on or before the last day of
your taxable year following the taxable year in which the expenses are incurred.

 

Per the Company’s standard policy, this letter agreement (this “Agreement”) is
not intended, nor should it be considered, to be an employment contract for a
definite or indefinite period of time. As you know, employment with the Company
is at will, and either you or the Company may

 

--------------------------------------------------------------------------------


 

terminate your employment at any time, with or without Cause and with or without
prior notice.  For purposes of this Agreement, “Cause” means any of the
following: (a) your willful failure to substantially perform your duties as an
employee of the Company or any subsidiary (other than any such failure resulting
from incapacity due to physical or mental illness), (b) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct by you against the
Company or any subsidiary, (c) your conviction of a felony or any crime
involving moral turpitude (which conviction, due to the passage of time or
otherwise, is not subject to further appeal), (d) your gross negligence in the
performance of your duties, or (e) your purposefully or negligently making (or
having been found to have made) a false certification to the Company pertaining
to its financial statements.  Unless the Company reasonably determines in its
sole discretion that your conduct is not subject to cure, then the Company will
provide notice to you of its intention to terminate your employment for Cause
hereunder, along with a description of your conduct which the Company believes
gives rise to Cause, and provide you with a period of fifteen (15) days in which
to cure such conduct and/or challenge the Company’s determination that Cause
exists hereunder; provided, however, that (i) the determination of whether such
conduct has been cured and/or gives rise to Cause shall be made by the Company
in its sole discretion; and (ii) the Company shall be entitled to immediately
and unilaterally restrict or suspend your duties during such fifteen (15)-day
period pending such determination.

 

In the event your employment with the Company is terminated by the Company other
than for Cause (not, for the avoidance of doubt, due to your death or your
Disability (as such term is defined in the Company’s long-term disability plan))
(a “Qualifying Termination”), subject to the terms and conditions set forth in
this Agreement, you will receive severance pay equal to 200% multiplied by the
sum of: (a) your then current base salary; plus (b) an amount equal to the
highest annual incentive compensation award paid to you with respect to the
three (3) fiscal years of the Company immediately preceding the fiscal year in
which your termination of employment occurs, but in no event shall the amount
(b) exceed your then target compensation incentive award.  In the event you
become entitled to severance pay under the circumstances described in this
Agreement during the three (3) years following the Effective Date, the amount
(b) above shall be no less than your target annual incentive compensation award.

 

The severance pay will be paid to you in the form of a cash lump sum payment,
less all applicable withholdings and deductions, in the first payroll period
following the date on which the separation agreement referenced in the following
paragraph becomes effective and non-revocable; provided that, to the extent your
severance payment is subject to Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance issued thereunder
(collectively, “Code Section 409A”), your termination of employment must
constitute a “separation from service” under Code Section 409A; provided,
further, that in the event the period during which you are entitled to consider
(and revoke, if applicable) such separation agreement spans two calendar years,
then any payment that otherwise would have been payable during the first
calendar year will in no case be made until the later of (a) the end of the
revocation period (assuming that you do not revoke) and (b) the first business
day of the second calendar year (regardless of whether you used the full time
period allowed for consideration), as and to the extent required for purposes of
Code Section 409A; and provided, further, that the Company shall have the right
to offset against such severance pay any then-existing documented and bona fide
monetary debts you owe to the Company or any of its subsidiaries, to the extent
permissible under Code Section 409A.

 

2

--------------------------------------------------------------------------------


 

The above provision of severance pay is subject to, and contingent upon, your
execution and non-revocation of a separation agreement, in such form as is
determined by the Company, within sixty (60) days of your termination date. 
Such separation agreement will require you to release all of your actual and
purported claims against the Company and its affiliates (including, without
limitation, the Company’s affiliated individuals and entities) and will be in
substantially the form attached hereto as Exhibit A.

 

You will be eligible to continue to participate in the Company health plans in
which the Executive participates (medical, dental and vision) through the end of
the month in which the Executive’s termination becomes effective.  Following
such time, the Executive may elect to continue health plan coverage in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), and if the Executive elects such coverage, the Company will
reimburse the Executive for the costs associated with such continuing health
coverage under COBRA until the earlier of (x) eighteen (18) months from the
coverage commencement date and (y) the date on which the Executive becomes
eligible for health and medical benefits from a subsequent employer.

 

You agree that you will, with reasonable notice during or after your employment
with the Company, furnish such information as may be in your possession and
fully cooperate with the Company and its affiliates as may be requested in
connection with any claims or legal action in which the Company or any of its
affiliates is or may become a party.  During your employment, you will comply in
all respects with the Company’s Business Principles, policies and standards. 
After your employment with the Company, you will cooperate as reasonably
requested with the Company and its affiliates in connection with any claims or
legal actions in which the Company or any of its affiliates is or may become a
party.  The Company agrees to reimburse you for any reasonable out-of-pocket
expenses incurred by you by reason of such cooperation, including any loss of
salary due, to the extent permitted by law, and the Company will make reasonable
efforts to minimize interruption of your life in connection with your
cooperation in such matters as provided for in this paragraph.

 

You recognize and acknowledge that all information pertaining to this Agreement
or to the affairs; business; results of operations; accounting methods,
practices and procedures; members; acquisition candidates; financial condition;
clients; customers or other relationships of the Company or any of its
affiliates (“Information”) is confidential and is a unique and valuable asset of
the Company or any of its affiliates.  Access to and knowledge of certain of the
Information is essential to the performance of your duties under this
Agreement.  You will not, during your employment with the Company or thereafter,
except to the extent reasonably necessary in performance of your duties under
this Agreement, give to any person, firm, association, corporation, or
governmental agency any Information, except as may be required by law.  You will
not make use of the Information for your own purposes or for the benefit of any
person or organization other than the Company or any of its affiliates.  You
will also use your best efforts to prevent the disclosure of this Information by
others.  All records, memoranda, etc. relating to the business of the Company or
its affiliates, whether made by you or otherwise coming into your  possession,
are confidential and will remain the property of the Company or its affiliates.

 

Upon a Qualifying Termination, you will be eligible to vest in and be paid a
pro-rata portion of any performance-based long-term incentive award (excluding
stock options and stock appreciation

 

3

--------------------------------------------------------------------------------


 

rights) that you may hold at the time of such Qualifying Termination, with such
pro-ration based upon the portion of the full performance period during which
you were employed by the Company plus twelve (12) months (or, if less, assuming
your continued employment for the entire performance period remaining after your
Qualifying Termination); provided that the performance goals applicable to the
performance-based long-term incentive award are achieved. Payment of any such
vested performance-based long-term incentive award will occur at the same time
that such performance-based long-term incentive awards are paid to
actively-employed employees generally.  In addition, all long-term incentive
awards that are not subject to performance-based vesting and that would have
otherwise vested within the twelve (12)-month period following your Qualifying
Termination will become vested upon your Qualifying Termination, and any such
long-term incentive awards which are stock options or stock appreciation rights
will remain outstanding for a period of two (2) years (but not beyond the
original expiration date) following your Qualifying Termination.  This paragraph
shall not supersede or replace any provision or right relating to the
acceleration of the vesting of any long-term incentive award (whether or not
performance-based) in the event of a change in control of the Company or your
death or disability, whether pursuant to an applicable stock plan document or
award agreement.

 

Although the Company does not guarantee to you any particular tax treatment
relating to any payments made or benefits provided to you in connection with
your employment with the Company, it is intended that such payments and benefits
be exempt from, or comply with, Code Section 409A, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.

 

You hereby acknowledge and agree to the dispute resolution provisions set forth
in Appendix A attached hereto.

 

This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state.

 

We are excited to have you contribute to the success of our newly-formed company
and look forward to having you as a member of our team.

 

 

Sincerely,

 

 

 

By:

Wyndham Hotels & Resorts, Inc.

 

 

 

 

 

/s/ Mary Falvey

 

 

Name:

Mary Falvey

 

 

Title:

Chief Administrative Officer

 

4

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED:

 

 

/s/ Robert Loewen

 

Name:

Robert Loewen

 

Date:

May 16, 2018

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

1.              You and the Company mutually consent to the resolution by final
and binding arbitration of any and all disputes, controversies, or claims
related in any way to your employment and/or relationship with the Company,
including, without limitation, any dispute, controversy or claim of alleged
discrimination, harassment, or retaliation (including, but not limited to,
claims based on race, sex, sexual preference, religion, national origin, age,
marital or family status, medical condition, or disability); any dispute,
controversy, or claim arising out of or relating to any agreements between you
and the Company, including this Agreement; and any dispute as to the ability to
arbitrate a matter under this Agreement (collectively, “Claims”); provided,
however, that nothing in this Agreement shall require arbitration of any Claims
which, by law, cannot be the subject of a compulsory arbitration agreement, and
nothing in this Agreement shall be interpreted to mean that you are precluded
from filing complaints with the Equal Employment Opportunity Commission or the
National Labor Relations Board.

 

2.              Any party who is aggrieved will deliver a notice to the other
party setting forth the specific points in dispute within the same statute of
limitations period applicable to such Claims.  Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, in the Borough of Manhattan, to JAMS, before a single
arbitrator appointed in accordance with the Employment Arbitration Rules and
Procedures of JAMS (“JAMS Rules”) then in effect, modified only as herein
expressly provided. The arbitrator shall be selected in accordance with the JAMS
Rules; provided that the arbitrator shall be an attorney (i) with at least ten
(10) years of significant experience in employment matters and/or (ii) a former
federal or state court judge. After the aforesaid twenty (20) days, either
party, upon ten (10) days’ notice to the other, may so submit the points in
dispute to arbitration. The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings. The arbitrator
will be empowered to award either party any remedy, at law or in equity, that
the party would otherwise have been entitled to, had the matter been litigated
in court; provided, however, that the authority to award any remedy is subject
to whatever limitations, if any, exist in the applicable law on such remedies. 
The arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law.  Any judgment on or enforcement of any
award, including an award providing for interim or permanent injunctive relief,
rendered by the arbitrator may be entered, enforced, or appealed in any court
having jurisdiction thereof.  Any arbitration proceedings, decision, or award
rendered hereunder, and the validity, effect, and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.

 

3.              Each party to any dispute shall pay its own expenses, including
attorneys’ fees; provided, however, that the Company shall pay all reasonable
costs, fees, and expenses that you would not otherwise have been subject to
paying if the Claim had been resolved in a court of competent jurisdiction.

 

4.              The parties agree that this Appendix A has been included to
rapidly, inexpensively and confidentially resolve any disputes between them, and
that this Appendix A will be grounds for dismissal of any court action commenced
by either party with respect to this Agreement, except as otherwise provided in
Paragraph 1 herein, other than (i) any action seeking a restraining order or
other injunctive or equitable relief or order in aid of arbitration or to compel

 

--------------------------------------------------------------------------------


 

arbitration from a court of competent jurisdiction, (ii) any action seeking
interim injunctive or equitable relief from the arbitrator pursuant to the JAMS
Rules or (iii) post-arbitration actions seeking to enforce an arbitration award
from a court of competent jurisdiction.  IN THE EVENT THAT ANY COURT DETERMINES
THAT THIS ARBITRATION PROCEDURE IS NOT BINDING, OR OTHERWISE ALLOWS ANY
LITIGATION REGARDING A DISPUTE, CLAIM, OR CONTROVERSY COVERED BY THIS AGREEMENT
TO PROCEED, THE PARTIES HERETO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY
IN OR WITH RESPECT TO SUCH LITIGATION.

 

5.              The parties will keep confidential, and will not disclose to any
person, except to counsel for either of the parties and/or as may be required by
law, the existence of any controversy hereunder, the referral of any such
controversy to arbitration or the status or resolution thereof. Accordingly, you
and the Company agree that all proceedings in any arbitration shall be conducted
under seal and kept strictly confidential.  In that regard, no party shall use,
disclose, or permit the disclosure of any information, evidence, or documents
produced by any other party in the arbitration proceedings or about the
existence, contents, or results of the proceedings, except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration, or for enforcement of or appeal from an arbitral award.  Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests (e.g., by application for a protective order and/or to
file under seal).

 

7

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

RELEASE

 

As a condition precedent to Wyndham Hotels & Resorts, Inc. (the “Company”)
providing the consideration set forth in [Paragraph 6 of the employment letter
agreement]/[Section 6(A)(i)-(iii) of the Employment Agreement], dated       ,
2018 (the “Employment Agreement”), to which this Release is attached as
Exhibit A (this “Release”), on or following the “ADEA Release Effective Date”
(as defined below) to the undersigned executive (“Executive”), Executive hereby
agrees to the terms of this Release as follows:

 

1.                                      Release.(1)

 

(a)                                 Subject to Section 1(c) below, Executive, on
behalf of Executive and Executive’s heirs, executors, administrators, successors
and assigns, hereby voluntarily, unconditionally, irrevocably and absolutely
releases and discharges the Company, its parent, and each of their subsidiaries,
affiliates and joint venture partners, and all of their past and present
employees, officers, directors, agents, owners, shareholders, representatives,
members, attorneys, partners, insurers and benefit plans, and all of their
predecessors, successors and assigns (collectively, the “Released Parties”) from
any and all claims, demands, causes of action, suits, controversies, actions,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, any other damages, claims for costs and
attorneys’ fees, losses or liabilities of any nature whatsoever in law and in
equity and any other liabilities, known or unknown, suspected or unsuspected of
any nature whatsoever (hereinafter, “Claims”) that Executive has or may have
against the Released Parties: (i) from the beginning of time through the date
upon which Executive signs this Release; (ii) arising from or in any way related
to Executive’s employment or termination of employment with any of the Released
Parties; (iii) arising from or in any way related to any agreement with any of
the Released Parties, including but not limited to the Employment Agreement;
and/or (iv) arising from or in any way related to awards, policies, plans,
programs or practices of any of the Released Parties that may apply to Executive
or in which Executive may participate, in each case, including, but not limited
to, under any federal, state or local law, act, statute, code, order, judgment,
injunction, ruling, decree, writ, ordinance or regulation, including, but not
limited to, any Claims under the Age Discrimination in Employment Act, as
amended (the “ADEA”).

 

(b)                                 Executive understands that Executive may
later discover claims or facts that may be different than, or in addition to,
those which Executive now knows or believes to exist with regards to the subject
matter of this Release and the releases in this Section 1, and which, if known
at the time of executing this Release, may have materially affected this Release
or Executive’s decision to enter into it.  Executive hereby waives any right or
claim that might arise as a result of such different or additional claims or
facts.

 

(c)                                  This Release is not intended to bar or
affect (i) any Claims that may not be waived by private agreement under
applicable law, such as claims for workers’ compensation or

 

--------------------------------------------------------------------------------

(1)              Note to Draft: The Company reserves the right to edit the
Release to provide as full a release of claims as is possible under applicable
law at the time of the termination of employment.

 

--------------------------------------------------------------------------------


 

unemployment insurance benefits, (ii) vested rights under the Company’s
401(k) or pension plan, [(iii) rights to indemnification under Section 9 of the
Employment Agreement,](2) (iv) any right to the payments and benefits set forth
in [Paragraph 6]/[Section 6(A)(i)-(iii)] of the Employment Agreement, and/or
(v) any earned, but unpaid, wages or paid-time-off payable upon a termination of
employment that may be owed pursuant to Company policy and applicable law or any
unreimbursed expenses payable in accordance with Company policy.

 

(d)                                 Nothing in this Release is intended to
prohibit or restrict Executive’s right to file a charge with, or participate in
a charge by, the Equal Employment Opportunity Commission or any other local,
state, or federal administrative body or government agency; provided, however,
that Executive hereby waives the right to recover any monetary damages or other
relief against any Released Parties to the fullest extent permitted by law,
excepting any benefit or remedy to which Executive is or becomes entitled to
pursuant to Section 922 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

(e)                                  Notwithstanding anything in this Release to
the contrary, Executive’s release of Claims under the ADEA (the “ADEA Release”)
shall only become effective upon: (i) Executive’s separate signature set forth
on the signature page of this Release reflecting his assent to his release of
Claims under the ADEA and (ii) the occurrence of the ADEA Release Effective
Date.

 

(f)                                   Executive represents that Executive has
made no assignment or transfer of any right or Claim covered by this Section 1
and that Executive further agrees that he is not aware of any such right or
Claim covered by this Section 1.

 

(g)                                  Executive acknowledges that, as of the date
upon which Executive signs this Release, Executive has not (i) filed a Claim
with any local, state, or federal administrative body or government agency or
(ii) furnished information or assistance to any non-governmental person or
entity, who or which is taking or considering whether to take legal action
against any of the Released Parties.

 

2.                                      Return of Company Property.  Executive
represents that he has returned to the Company all Company property and
confidential and proprietary information in his possession or control, in any
form whatsoever, including without limitation, equipment, telephones, smart
phones, PDAs, laptops, credit cards, keys, access cards, identification cards,
security devices, network access devices, pagers, documents, manuals, reports,
books, compilations, work product, e-mail messages, recordings, tapes, removable
storage devices, hard drives, computers and computer discs, files and data,
which Executive prepared or obtained during the course of his employment with
the Company.  Executive has also provided the Company with the passcodes to any
lock devices or password protected work-related accounts.  If Executive
discovers any property of the Company or confidential or proprietary information
in his possession after the date upon which he signs this Agreement, Executive
shall immediately return such property.

 

3.                                Nondisparagement.  Subject to Section 6 below,
Executive agrees not to (a) make any statement, written or oral, directly or
indirectly, which in any way disparages the Released

 

--------------------------------------------------------------------------------

(2)              Note to Draft: Only include for employment agreements.

 

2

--------------------------------------------------------------------------------


 

Parties or their business, products or services in any manner whatsoever, or
portrays the Released Parties or their business, products or services in a
negative light or would in any way place the Released Parties in disrepute;
and/or (b) encourage anyone else to disparage or criticize the Released Parties
or their business, products or services, or put them in a bad light.

 

4.                                      Consultation/Voluntary Agreement. 
Executive acknowledges that the Company has advised Executive to consult with an
attorney prior to executing this Release.  Executive has carefully read and
fully understands all of the provisions of this Release.  Executive is entering
into this Release, knowingly, freely and voluntarily in exchange for good and
valuable consideration to which Executive would not be entitled in the absence
of executing and not revoking this Release.

 

5.                                      Review and Revocation Period.  Executive
has been given twenty-one (21)(3) calendar days to consider the terms of this
Release, although Executive may sign it at any time sooner.  Executive has seven
(7) calendar days after the date on which Executive executes this Release for
purposes of the ADEA Release to revoke Executive’s consent to the ADEA Release. 
Such revocation must be in writing and must be e-mailed to [             ] at
[                 ].(4)  Notice of such revocation of the ADEA Release must be
received within the seven (7) calendar days referenced above.  In the event of
such revocation of the ADEA Release by Executive, with the exception of the ADEA
Release (which shall become null and void), this Release shall otherwise remain
fully effective.  Provided that Executive does not revoke his execution of the
ADEA Release within such seven (7) day revocation period, the “ADEA Release
Effective Date” shall occur on the eighth calendar day after the date on which
he signs the signature page of this Release reflecting Executive’s assent to the
ADEA Release.  If Executive does not sign this Release (including the ADEA
Release) within twenty-one (21) days after the Company presents it to him, or if
Executive timely revokes the ADEA Release within the above-referenced seven day
period, Executive shall have no right to the payments and benefits set forth in
[Paragraph 6]/[Section 6(A)(i)-(iii)] of the Employment Agreement.

 

6.                                      Permitted Disclosures.  Nothing in this
Release or any other agreement between Executive and the Company or any other
policies of the Company or its affiliates shall prohibit or restrict Executive
or Executive’s attorneys from: (a) making any disclosure of relevant and
necessary information or documents in any action, investigation, or proceeding
relating to this Release, or as required by law or legal process, including with
respect to possible violations of law; (b) participating, cooperating, or
testifying in any action, investigation, or proceeding with, or providing
information to, any governmental agency or legislative body, any self-regulatory
organization, and/or pursuant to the Sarbanes-Oxley Act; or (c) accepting any
U.S. Securities and Exchange Commission awards.  In addition, nothing in this
Release or any other agreement between Executive and the Company or any other
policies of the Company or its affiliates prohibits or restricts Executive from
initiating communications with, or responding to any inquiry from, any
regulatory or supervisory authority regarding any good faith concerns about
possible violations of law or regulation.  Pursuant to 18 U.S.C. § 1833(b),
Executive will not be held criminally or civilly

 

--------------------------------------------------------------------------------

(3)              Note to Draft:  The circumstances of the termination of
employment may warrant that the Company provides forty-five (45) days and an
Older Workers Benefit Protection Act chart.

(4)              Note to Draft: The Company reserves right to insert appropriate
name and contact information at time of termination of employment.

 

3

--------------------------------------------------------------------------------


 

liable under any Federal or state trade secret law for the disclosure of a trade
secret of the Company or its affiliates that (i) is made (x) in confidence to a
Federal, state, or local government official, either directly or indirectly, or
to Executive’s attorney and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order. 
Nothing in this Release or any other agreement between the Company and Executive
or any other policies of the Company or its affiliates is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such section.

 

7.                                      No Admission of Wrongdoing.  Neither
this Release, nor the furnishing of the consideration for this Release, shall be
deemed or construed at any time to be an admission by the parties of any
improper or unlawful conduct, and all of the parties expressly deny any improper
or unlawful conduct.

 

8.                                      Third-Party Beneficiaries.  Executive
acknowledges and agrees that all Released Parties are third-party beneficiaries
of this Release and have the right to enforce this Release.

 

9.                                      Amendments and Waivers.  No amendment to
or waiver of this Release or any of its terms will be binding unless consented
to in writing by Executive and an authorized representative of the Company.  No
waiver by any Released Party of a breach of any provision of this Release, or of
compliance with any condition or provision of this Release to be performed by
Executive, will operate or be construed as a waiver of any subsequent breach
with respect to any other Released Party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of any Released
Party to take any action by reason of any breach will not deprive any other
Released Party of the right to take action at any time.

 

10.                               Governing Law; Jury Waiver.  This Release
shall be governed by, and construed in accordance with, the laws of the State of
New Jersey, without regard to the application of any choice-of-law rules that
would result in the application of another state’s laws.  Subject to Section 13
below, Executive irrevocably consents to the jurisdiction of, and exclusive
venue in, the state and federal courts in New Jersey with respect to any matters
pertaining to, or arising from, this Release.  EXECUTIVE EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING IN ANY
WAY FROM THIS RELEASE OR THE MATTERS CONTEMPLATED HEREBY.

 

11.                               Savings Clause.  If any term or provision of
this Release is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Release or invalidate or render unenforceable such term or
provision in any other jurisdiction.  Upon such determination that any term or
other provision of this Release is invalid, illegal or unenforceable, this
Release shall be enforceable as closely as possible to its intent of providing
the Released Parties with a full release of all legally releasable claims
through the date upon which Executive signs this Release.

 

4

--------------------------------------------------------------------------------


 

12.                               Continuing Obligations.  [Paragraphs 9 and
10]/[Section 7] of the Employment Agreement [are/][is] incorporated herein by
reference (the “Continuing Obligations”).  If Executive breaches the Continuing
Obligations, all amounts and benefits payable under this Release shall cease
and, upon request, Executive shall immediately repay to the Company any and all
amounts already paid pursuant to this Release.  If any one or more of the
Continuing Obligations shall be held by an arbitrator or a court of competent
jurisdiction to be excessively broad as to duration, geography, scope, activity
or subject, such provisions shall be construed by limiting and reducing them so
as to be enforceable to the maximum extent allowed by applicable law.

 

13.                               Arbitration.  [Appendix A]/[Section 15] of the
Employment Agreement is incorporated herein by reference and such terms and
conditions shall apply to any disputes under this Agreement.

 

14.                               Entire Agreement.  Except as expressly set
forth herein, Executive acknowledges and agrees that this Release constitutes
the complete and entire agreement and understanding between the Company and
Executive with respect to the subject matter hereof, and supersedes in its
entirety any and all prior understandings, commitments, obligations and/or
agreements, whether written or oral, with respect thereto; it being understood
and agreed that this Release, including the mutual covenants, agreements,
acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 1
hereof.  Executive represents that, in executing this Release, Executive has not
relied upon any representation or statement made by any of the Released Parties,
other than those set forth in this Release, with regard to the subject matter,
basis, or effect of this Release.

 

[SIGNATURE PAGE TO FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has executed this Release as of the
below-indicated date(s).

 

EXECUTIVE

 

 

 

 

 

(Signature)

 

 

 

Print Name:

 

 

 

 

Date:

 

 

 

 

ACKNOWLEDGED AND AGREED

 

WITH RESPECT TO ADEA RELEASE

 

 

 

EXECUTIVE

 

 

 

 

 

(Signature)

 

 

 

Print Name:

 

 

 

 

Date:

 

 

 

6

--------------------------------------------------------------------------------